Citation Nr: 0704056	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-14 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected residuals, fracture right first toe.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  During the course of this appeal, the 
veteran moved to Kansas and his file was permanently 
transferred to the RO in Wichita, Kansas.  

The Board notes that the March 2004 examination report 
reveals that the veteran was receiving SSA disability income 
at that time; however, the veteran explained that his receipt 
of SSA disability benefits was related to knee and low back 
problems.  Thus, the veteran's SSA records do not need to be 
obtained as they would not be relevant or helpful to this 
case.

In November 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The issues of entitlement to service connection for PTSD and 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's service connected residuals, fracture 
right first toe more closely approximates a moderate foot 
injury.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
service-connected residuals, fracture right first toe have 
not been met or approximated.  38 U.S.C.A. §§  1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 
3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5299-5284 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in November 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim for increased disability compensation 
benefits for his right foot injury, which information and 
evidence that he was to provide, and which information and 
evidence that VA will attempt to obtain on his behalf.  
Quartuccio, 16 Vet. App. at 187.  The RO advised the veteran 
of what the evidence must show to establish entitlement to an 
increased evaluation for his service-connected disability.  
The RO also asked the veteran for the dates and places of 
recent treatment regarding his right foot injury, 
particularly within the last 12 months, and enclosed release 
forms (VA Form 21-4142) so that VA could request records from 
private doctors and hospitals where the veteran received 
treatment.  38 C.F.R. § 3.159 (b)(1) (2006).  While the Board 
notes that the veteran was not specifically advised of the 
element of effective date in the November 2003 VCAA notice 
letter, there is no harm to the veteran because his claim is 
being denied for reasons explained in greater detail below 
and, consequently, no effective date will be assigned for his 
right foot disability.      

The Board further observes that the RO provided the veteran 
with a copy of the May 2004 rating decision, the April 2005 
Statement of the Case (SOC), and the May 2006 Supplemental 
Statement of the Case (SSOC), which included a discussion of 
the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a medical examination of his foot in March 2004 
and in January 2006 (which was also related to other issues 
not currently on appeal).  The RO also obtained a 
supplemental opinion from the orthopedist who conducted the 
January 2006 examination to explain the disparity in symptoms 
of the toe shown between the aforementioned examinations.  
The Board further observes that the veteran's VA treatment 
records from January 2001 to November 2005, a letter from a 
VA physician dated in April 2005, and numerous statements 
from the veteran are also of record.  Moreover, it is noted 
that the RO provided the veteran with copies of his service 
medical records in June 2004 and past ratings decisions 
concerning his service-connected right toe disability in 
August 2004 as pursuant to the veteran's request.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to this issue that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  Where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2006).


III.	Analysis 

The veteran is presently assigned a noncompensable disability 
rating for service-connected residuals, fracture right first 
toe under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284.  The 
Board notes that Diagnostic Code 5299 is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the Rating Schedule, but are rated by analogy to 
similar disabilities under the Rating Schedule. 38 C.F.R. §§ 
4.20, 4.27 (2006).  Diagnostic Code 5284 outlines the rating 
criteria for rating foot injuries.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2006).

In order for the veteran to receive the next higher 10 
percent disability rating under Diagnostic Code 5284, his 
service-connected right foot disability should more closely 
approximate a moderate foot injury.  The medical evidence, 
however, does not depict such a disability picture.  The 
December 2003 VA radiological report includes an impression 
of mild degenerative changes of the first metatarsophalangeal 
(MTP) joint.  The March 2004 VA examination report also 
reveals that the veteran had full range of motion of the 
great toe at that time.   While it is noted that the veteran 
objectively demonstrated a joint fixed at 30 degrees 
dorsiflexion with no movement either actively or passively on 
testing of the right great toe MTP range of motion at the 
January 2006 VA examination, the examining orthopedist 
(B.J.P., M.D.) explained in his April 2004 supplemental 
opinion that the decrease in the right first toe metatarsal 
phalangeal joint range of motion over a 3-year period of time 
(3/04-2/06) was more likely related to degenerative changes 
in the joint cartilage with associated stiffness due to the 
altered biomechanics tendon angulation associated with pes 
planus and a nonservice-connected ankle condition rather than 
the toe injury, given the presence of the bunion which often 
had concomitant degenerative changes of this specific 
weightbearing joint.  The orthopedist added that there was a 
high incidence of bunion formation associated with pes planus 
related to loss of the longitudinal arch, forefoot pronation, 
and increase loading force to the first toe metatarsal 
phalangeal joint.  While a VA physician (E.L., M.D.) 
previously wrote in April 2005 correspondence that she had 
reviewed the veteran's chart and it was "possible" that an 
ongoing inflammatory process involving the veteran's right 
foot was related to his service-connected right foot 
disability, her conclusion is too speculative to conclude 
that the manifested symptomatology is attributable to the 
veteran's service-connected right foot disability rather than 
his other nonservice connected disorders affecting the right 
foot.  Moreover, Dr. B.J.P. has a superior level of 
specialized expertise and clearly supported his conclusion 
with documentation contained in the claims folder.  Thus, the 
Board finds his opinion more persuasive in this case.     

The Board acknowledges that the veteran has repeatedly 
complained of pain, associated with his service-connected 
right toe disability.  Nevertheless, there are no objective 
medical findings that any pain on use or during flare-ups, 
abnormal movement, fatigability, incoordination, or any other 
such factors resulted in the veteran's left knee being 
limited in flexion or extension to the extent required for an 
increased rating based on limitation of motion.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2006).  Indeed, the March 2004 VA examiner noted that the 
veteran did not have pain, fatigue, weakness, or 
incoordination on repeat testing of the right great toe.  
Similarly, Dr. B.J.P. wrote that there were no additional 
degrees of functional impairment assigned to the great toe 
MTP joint on the basis of repetitive use, due to pain with 
use, limited endurance, weakness, fatigability or 
incoordination.  Thus, such factors have already been 
contemplated in the currently assigned disability evaluation 
for the veteran's right foot disability. 

Furthermore, the medical evidence does not show that the 
veteran has malunion or nonunion of the tarsal or metarsal 
bones, hallux rigidus, metatarsalgia, acquired claw foot, or 
acquired flatfoot as a result of his service-connected right 
foot disability.  Thus, consideration under those diagnostic 
codes pertaining to the foot is not appropriate in this case.  
38 C.F.R. §§ 4.71a, Diagnostic Codes 5276-5284 (2006).   

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a compensable rating for the veteran's service-connected 
right foot disability on a schedular basis.   

To the extent that his right foot disability affects his 
employment, such has been contemplated in the assignment of 
the current noncompensable evaluation.  The evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Thus, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2006) is not warranted.



ORDER

Entitlement to a compensable evaluation for service-connected 
residuals, fracture right first toe is denied.


REMAND

A preliminary review of the record reveals that this case 
must be remanded to the RO for further development before the 
Board may proceed in evaluating the veteran's claims for 
entitlement to service connection of PTSD and whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for bilateral hearing loss.  

The Board notes that the veteran's VA treatment records dated 
from January 2001 to November 2005 show a diagnosis of mood 
disorder due to medical condition but contain no findings of 
PTSD.  It is also noted that the veteran underwent a 
psychiatric examination in March 2004 and was found to suffer 
from no psychopathology at that time.  Nevertheless, a Vet 
Center social worker (A.M., MSW) wrote in correspondence 
received in July 2005 that the veteran began psychiatric 
treatment at the Boulder Vietnam Vet Center in May 2005.  The 
social worker also included a diagnosis of PTSD on Axis I and 
indicated that the veteran experienced chronic and severe 
PTSD due to his experiences in Vietnam.  While the veteran's 
physician (E.A.L., M.D.) has included assessments of 
dysthymia/reactive depression in subsequent treatment 
records, the record does not indicate that she possesses the 
requisite level of specialized expertise to diagnose a 
psychiatric disorder.  Although A.M. also lacks the level of 
specialized expertise necessary to diagnose a psychiatric 
disorder, the Board finds that her opinion is sufficient to 
warrant further evaluation of the veteran by a psychiatrist 
or psychologist in order to determine whether he currently 
suffers from PTSD as a result of his claimed Vietnam stressor 
events.  

The Board additionally notes that the veteran reported at the 
November 2006 Board hearing that a "hearing doctor" told 
him that the cause of his hearing loss was exposure to 
artillery fire.  While the veteran's account of what a 
medical professional purportedly said does not constitute 
competent medical evidence, VA has a duty to advise the 
veteran that he needs to submit a statement from an 
audiologist or physician that offered the opinion to support 
his claim.  38 C.F.R. § 3.159(c) (2006); Robinette v. Brown, 
8 Vet. App. 69 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain treatment 
records from the Boulder Vietnam Vet 
Center from May 2005 to the present.  If 
no records are available, a specific note 
of that fact should be contained in the 
record.    

2.  After obtaining the veteran's 
treatment records, the RO should then 
afford the veteran with a new VA 
psychiatric examination to determine the 
nature and etiology of any mental 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  If the examiner 
finds that the veteran currently suffers 
from PTSD, the examiner should comment on 
whether it is at least as likely as not 
related to the veteran's claimed in-
service stressors.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

3.  The RO should provide the veteran 
with an appropriate VCAA notice, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claims for PTSD and hearing loss, 
including which portion of the 
information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of 
the veteran as required by 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2006).  The RO 
should specifically ask the veteran to 
provide a written statement from the 
"hearing doctor" that offered the 
opinion that his hearing loss was caused 
by exposure to artillery fire.  The 
veteran should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.

4.  After any additional notification 
and/or development deemed necessary is 
undertaken, the RO should readjudicate 
the veteran's PTSD and hearing loss 
claims with consideration of any evidence 
received since the May 2006 supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


